        Case 1:17-cv-00064-SAB Document 28 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GERARDO JARAMILLO,                                Case No. 1:17-cv-00064-SAB

12                  Plaintiff,                         ORDER RE DEADLINE TO FILE OBJECTIONS
                                                       TO MOTION FOR ATTORNEY FEE AND
13          v.                                         REQUIRING COUNSEL TO SERVE COPY ON
                                                       PLAINTIFF
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18          On February 14, 2018, an order entered granting in part Plaintiff’s Social Security appeal

19   and remanding for further development of the record. (ECF Nos. 23, 24.) On August 7, 2020,

20   Plaintiff’s counsel filed a motion for attorney fees pursuant to section 406(b) of the Social

21   Security Act. Upon review of the motion, it did not inform Plaintiff that she could file objections

22   to the request for attorney fees or the timeframe in which to do so.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.      Plaintiff may file objections to the findings and recommendations within fourteen

25                  (14) days of the date of service of this order;

26          2.      The Commissioner’s response, if any, shall be filed within thirty (30) days of the

27                  date of entry of this order; and

28          ///
                                                        1
       Case 1:17-cv-00064-SAB Document 28 Filed 08/10/20 Page 2 of 2

 1
              3.      Counsel for Plaintiff shall serve a copy of this order on Plaintiff and file proof of
 2
                      service of the order within five (5) days of the date of entry of this order.
 3

 4   IT IS SO ORDERED.
 5
     Dated:        August 10, 2020
 6                                                           UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
